Title: 10th.
From: Adams, John Quincy
To: 


       The Course of Philosophical Lectures was closed, with one, giving an explanation of the Orrery, and as an Introduction, to the astronomical Course, which we shall have next Quarter. I went also, and heard a Lecture from Dr. Waterhouse, upon digestion. I have nearly Lost this day; strol’d about with White in the afternoon. Cranch went to Boston. After Tea, we walk’d, half, an hour and then return’d and spent the rest of the Evening at Bridge’s Chamber.
       Mr. Williams closed his Lectures, with these Verses from Pope
       
       
        All are but parts of one stupendous whole,
        Whose Body, Nature is, and God, the Soul;
        That, chang’d through all, and yet in all the same;
        Great in the Earth, as in th’aethereal frame;
        Warms in the Sun, refreshes in the breeze,
        Glows in the stars, and blossoms in the trees,
        Lives through all Life, extends through all extent,
        Spreads undivided, operates unspent;
        To him no high, no low, no great, no small;
        He fills, he bounds, connects and equals all.
       
      